DETAILED ACTION
This office action is in response to communications filed on March 4, 2021, concerning applications number 16/429,981.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-18 are allowed.
Claims 5-10, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Arguments regarding claims 1, 16, and 19 regarding a cam block disposed within the base and a post structured to engage with the cam block are drawn towards newly added claim limitations. Holzer as applied below meet the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer (US 4,768,557).
Regarding claim 1, Holzer discloses a faucet (ann. fig. 6 and fig. 7) comprising: a base (27) mountable to a support (6); a cam block (28) disposed within the base; a spout (5) moveably coupled to the base (water outlet (5) is, in this case, pivotable about the horizontal axis (16) and is rigidly fixed to the rotatable insert (28) by the screw (17), c 6 l 56-58; c 6 l 56-c 7 l 4 describes the movement of the spout 5) and having an outlet (ann. fig. 6) for dispensing water and a post (31) structured to engage the cam block; and a valve (valve body 1) that controls a flow of water to the outlet; wherein the valve is opened in response to the spout being moved relative to the base to a first position (ann. fig. 6), and the valve is closed in response to the spout being moved relative to the base from the first position toward a second position (ann. fig. 6).

    PNG
    media_image1.png
    201
    315
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    402
    media_image2.png
    Greyscale

HOLZER – FIGURE 7 and ANNOTATED FIGURE 6
Regarding claim 2, Holzer discloses the valve is opened in response to the spout (5) being rotated relative to the base (27) to the first position, and the valve is closed in response to the spout being rotated relative to the base from the first position toward the second position (c 6 l 56-58; c 6 l 56-c 7 l 4 describes the movement of the spout 5; as illustrated in ann. fig. 6, the spout 5 rotates about an axis 16 and moves up and does with respect to base 27).
Regarding claim 3, Holzer discloses each of the spout (5) and the base (27) is tubular (ann. fig. 6 illustrates the outlet of spout is tubular shaped, and base 27 is tubular shaped), a longitudinal axis of the tubular spout is aligned (almost vertical axis, c 1 l 42-47) with a longitudinal axis (15) of the tubular base (27) in the second position (closed position, ann. fig. 6), and the longitudinal axis of the tubular spout is transverse (almost horizontal, c 1 l 42-47) to the longitudinal axis of the tubular base in the first position (open position, ann. fig. 6).
Regarding claim 4, Holzer discloses the spout (5) is manually rotatable relative to the base by a user of the faucet (c 3 l 41-44, “for example by suitably shaping the water outlet, to simplify operation by the back of the hand or the elbow”)
Regarding claim 11, Holzer discloses the movement to open/close the valve (1) is a first movement (rotation of spout up and down, illustrated in ann. fig. 6), the spout is movable relative to the base (27) in a second movement (rotational movement, illustrated in fig. 7) that is different than the first movement, and the second movement controls a temperature of water to the outlet (c 7 l 1-4).
Regarding claim 12, Holzer discloses the second movement is rotation (post 31 is rotating) and the other of the first movement is sliding (post 31 is sliding up and down).
Regarding claim 19, Holzer discloses a faucet (ann. fig. 6) comprising: a base (27) mountable to a support (6); a cam block (28) disposed within a pivot bore (ann. fig. 6) of a collar (ann. fig. 6) of the base; a spout (5) rotatably coupled (water outlet (5) is, in this case, pivotable about the horizontal axis (16) and is rigidly fixed to the rotatable insert (28) by the screw (17), c 6 l 56-58; c 6 l 56-c 7 l 4 describes the movement of the spout 5) to the base and having an outlet (ann. fig. 6) for dispensing water and a post (31) structured to engage the cam block; and a valve (1) that controls a flow of water to the outlet; wherein the valve opens in response to a clockwise rotation of the spout relative to the base to a first position (c 6 l 56-58; c 6 l 56-c 7 l 4 describes the movement of the spout 5; as illustrated in ann. fig. 6, the spout 5 rotates about an axis 16 and moves up and does with respect to base 27); wherein the valve closes in response to the counterclockwise rotation of the spout relative to the base from the first position toward a second position (c 6 l 56-58; c 6 l 56-c 7 l 4 describes the movement of the spout 5; as illustrated in ann. fig. 6, the spout 5 rotates about an axis 16 and moves up and does with respect to base 27); and wherein a longitudinal axis of the spout aligned (almost vertical axis, c 1 l 42-47) with a longitudinal axis (15) of the base in one of the second position (closed position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753